   Case 1:19-mc-00145-TSC Document 188 Filed 08/10/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

---------------------------------x
- the Matter of the
In
Federal Bureau of Prisons’ Execution :
Protocol Cases,
                                     :
Lead Case: Roane et al. v. Barr                      Case No. 19-mc-00145 (TSC)
                                     :

THIS DOCUMENT RELATES TO:                      :

James H. Roane, Jr. et al v. William Barr,
Case No. 05-2337
---------------------------------x
-
         MOTION FOR ADMISSION OF ATTORNEY PRO HAC VICE

        COMES NOW the undersigned as sponsoring member of the Bar of this Court

 and pursuant to LCvR 83.2(d) of the Rules of the United States District Court for the

 District of Columbia, moves the Court for an order granting admission pro hac vice of

 Alexander C. Drylewski to appear and participate in the proceedings in this Court in the

 above-referenced action as counsel for Corey Johnson. The grounds for this motion are

 set forth in the signed declaration of Mr. Drylewski, which is incorporated herein and

 filed herewith.

        The undersigned is a member in good standing of the Bar of the United States

 District Court for the District of Columbia and will be associated with Mr. Drylewski,

 who is an attorney in the New York office of the law firm at which I work, for this case.

        WHEREFORE, for these and other reasons, we respectfully request that the

 Court grant this motion and enter the order for admission pro hac vice.
    Case 1:19-mc-00145-TSC Document 188 Filed 08/10/20 Page 2 of 3



Dated: August 10, 2020                  Respectfully submitted,

                                        /s/ Donald P. Salzman
                                        Donald P. Salzman
                                        D.C. Bar Number #479775
                                        Skadden, Arps, Slate, Meagher &
                                        Flom LLP
                                        1440 New York Avenue, N.W.
                                        Washington, DC 20005-2111
                                        (202) 371-7983

                                        Counsel for Plaintiff Corey Johnson




                                  2
   Case 1:19-mc-00145-TSC Document 188 Filed 08/10/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that, on August 10, 2020, this motion and the accompanying

declaration were filed electronically using the Court's CM/ECF system. Notice of this

electronic filing will be sent by e-mail to all parties that are registered users. Parties

may access this filing through the Court's CM/ECF system.


Dated: August 10, 2020                            /s/ Donald P. Salzman
                                                 Donald P. Salzman
                                                 D.C. Bar Number #479775
                                                 Skadden, Arps, Slate, Meagher & Flom LLP
                                                 1440 New York Avenue, N.W.
                                                 Washington, DC 20005-2111
                                                 (202) 371-7983

                                                 Counsel for Plaintiff Corey Johnson




                                            62
Case 1:19-mc-00145-TSC Document 188-1 Filed 08/10/20 Page 1 of 2
Case 1:19-mc-00145-TSC Document 188-1 Filed 08/10/20 Page 2 of 2
   Case 1:19-mc-00145-TSC Document 188-2 Filed 08/10/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

---------------------------------x
- the Matter of the
In
Federal Bureau of Prisons’ Execution :
Protocol Cases,
                                     :                Case No. 19-mc-00145 (TSC)
Lead Case: Roane et al. v. Barr
                                     :

THIS DOCUMENT RELATES TO:                       :

James H. Roane, Jr. et al v. William Barr,
Case No. 05-2337
---------------------------------x
-
          [PROPOSED] ORDER FOR ADMISSION PRO HAC VICE OF
                          ALEXANDER C. DRYLEWSKI
        Upon consideration of the motion of Donald P. Salzman, D.C. Bar Number

 479775, an active member of the bar of this Court, for the admission pro hac vice of

 Alexander C. Drylewski, and for good cause shown, it is HEREBY ORDERED that the

 Motion for Admission Pro Hac Vice of Alexander C. Drylewski is GRANTED, and that

 Alexander C. Drylewski be, and hereby is, admitted pro hac vice to appear and

 participate as counsel in the above-referenced action under LCvR 83.2(d) of the Rules

 of the United States District Court for the District of Columbia.

        IT IS SO ORDERED.




                                                            United States District Judge




                                            5
